DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on November 16, 2021 in which claims 1, 3-8, 10-15 are presented for examination; of which, claims 1, 3-8, 11 and 15 were amended; claims 2 and 9 were canceled.

Allowable Subject Matter
Claims 1, 3-8, 10-15 now renumbered 1-13 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to a method and apparatus for providing email authorship classification. The closest prior art of record, Gatti et al. US Publication No. 2017/0093771 A1 and Schwaighofer et al. US Patent No. 8,204,838 B2, discloses similar methodologies. However, the closest prior art of record, Gatti et al. US Publication No. 2017/0093771 A1 and Schwaighofer et al. US Patent No. 8,204,838 B2, failed to show “apparatus for classifying an email authorship, the apparatus comprising: a memory that stores an email authorship classification program; and a processor configured to execute the email authorship classification program to control the memory, wherein the processor is further configured to: analyze one or more pieces of header field information in an attribute header of each of emails and extract one or more pieces of feature field information related to an authorship of each of the emails from each of the one or more pieces of header field information; convert the one or more pieces of the feature field information into a feature data set for inputting into a learning model thereto; and generate a classification model for classifying the emails by an author by applying a learning process to the feature data set, wherein the one or more pieces of the feature field information includes location information, language information, time information, and system information, and the classification model is trained using the location information, the language information, the time information, and the system information as input thereof to classify the emails by the author.” These claimed features being present in the independent claims 1, 8, 15 and in conjunction with all the other claimed limitations render claims 1, 8 and 15 allowable over the prior art of record.

As per claims 3-7 and 10-14, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 8 and 15. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 8, 2022